Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are pending for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-23 and 25 are rejected under 35 U.S.C. 103 unpatentable over Brewer (US 10,360,564 B1) in view of Kurtzberg (US 6,462,759 B1).
As to claims 1 and 25, Brewer teaches a method comprising:
the received output signal comprising one or both of a display output signal and an audio output signal currently being provided as output  the second computer system (the communication interface 120 may be implemented through an audio interface provided in a telephone call session, with the use of phone routing equipment, call switching, and hold call functionality, and like features for audio interaction such as Interactive Voice Response (IVR) in a telephone audio session between two or more users. In another example, the communication interface 120 may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users. In another example, the communication interface 120 may include a display interface for generating, outputting, or displaying features for display interaction in a web session such as a text chat between two or more users (including, in some examples, the use of text-to-speech, speech-to-text, and text translation functionality, which may be assisted by computer aided voice processing 146), col.3, lines 48-67; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67);
monitoring, by the first computer system, the received output signal to determine whether the received output signal satisfies a condition for performing an action (The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67 – col. 11, lines 38); 
initiating, by the first computer system and responsive to determining that the received output signal satisfies the condition, the action (In response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).

Brewer does not teach receiving, by a first computer system, an output signal of a second computer system, the received output signal comprising a display output signal an that is currently being displayed by the second computer system. However, receiving, by a first computer system (the default screen node), an output signal of a second computer system (summing node), the received output signal ((a first input vector derived from the default screen node(associated with outputting a first signal), col. 2, line 56-67; col.3,lines 1-15) comprising a display output signal (a display processing module which receives the first signal and outputs a resultant display screen), col. 2, line 56-67; col. 3, lines 1-15  )an that is currently being displayed by the second computer system (the summing node capable of receiving said first and second input vectors and outputting a first signal, col. 2, line 56-67; col. 3, lines 1-15 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, an output signal of a second computer system an output signal indicative of one or both of a display signal and an audio signal currently being provided as output by a second computer system as taught by to efficiently and advantageously realize a new capability vis-a-vis the invocation of a computer display screen upon instantiation of an operating session.

As to claims 13, 28, Brewer teaches an apparatus comprising:
a communication interface (Fig. 1 shows communication interface);
an analysis subsystem (customer, Fig. 1), coupled to the communication interface, to the received  output signal comprising one or both of a display output signal and an audio output signal currently being provided as output  the second computer system (workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer 102, col. ; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67);
monitoring, by the first computer system, the received output signal to determine whether the received output signal satisfies a condition for performing an action (The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67 – col. 11, lines 38); 
initiating, by the first computer system and responsive to determining that the received output signal satisfies the condition, the action (In response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).
receive through the communication interface an output signal indicative of one or both of a display signal and an audio signal currently being provided as output by a computer system (agent communication device or workflow management subsystem of verification system 106, Fig.1; workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer, col. 7, lines 38-48; col. 14, lines 16-34), to determine whether the output signal satisfies a condition for performing an action, and to initiate the action responsive to determining that the output signal satisfies the condition (Further, the disclosure requirement data fields 214 may define the disclosure conditions 244 to indicate the relationship or characteristics of particular disclosure messages to certain conditions. The disclosure requirement data fields 214 may also define additional requirements, conditions, rules, and use cases in an electronic format for use by associated processing systems (such as the workflow management subsystem 150 depicted in FIG. 1). The disclosure requirement data fields 214 may include a set of legal requirements 246 that store data to indicate the specific conditions and requirements (e.g., timing requirements) of the particular disclosure message to satisfy a set of legal or regulatory requirements, col. 7, lines 16-38).

Brewer does not teach receiving, by a first computer system, an output signal of a second computer system, the received output signal comprising a display output signal an that is currently being displayed by the second computer system. However, receiving, by a first computer system (the default screen node), an output signal of a second computer system (summing node), the received output signal ((a first input vector derived from the default screen node(associated with outputting a first signal), col. 2, line 56-67; col.3,lines 1-15) comprising a display output signal (a display processing module which receives the first signal and outputs a resultant display screen), col. 2, line 56-67; col. 3, lines 1-15  )an that is currently being displayed by the second computer system (the summing node capable of receiving said first and second input vectors and outputting a first signal, col. 2, line 56-67; col. 3, lines 1-15 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, an output signal of a second computer system an output signal indicative of one or both of a display signal and an audio signal currently being provided as output by a second computer system as taught by to efficiently and advantageously realize a new capability vis-a-vis the invocation of a computer display screen upon instantiation of an operating session.

As to claims 2 and 14, Brewer teaches the monitoring comprises determining, based on a set of one or more rules, whether the received output signal satisfies a condition for performing an action (The disclosure requirement data fields 214 may include a set of legal requirements 246 that store data to indicate the specific conditions and requirements (e.g., timing requirements) of the particular disclosure message to satisfy a set of legal or regulatory requirements. This set of legal requirements 246 may be correlated with the workflow conditions 248 that define the workflow prerequisites 250 for providing the disclosure in a process workflow, and the workflow subsequent actions 252 that occur (or are enabled to occur) in the process workflow after conducting the disclosure, col. 7, lines 28-38).
As to claim 14, Brewer teaches the monitoring comprises determining, based on a set of one or more rules, whether the received output signal satisfies a condition for performing an action (The disclosure requirement data fields 214 may include a set of legal requirements 246 that store data to indicate the specific conditions and requirements (e.g., timing requirements) of the particular disclosure message to satisfy a set of legal or regulatory requirements. This set of legal requirements 246 may be correlated with the workflow conditions 248 that define the workflow prerequisites 250 for providing the disclosure in a process workflow, and the workflow subsequent actions 252 that occur (or are enabled to occur) in the process workflow after conducting the disclosure, col. 7, lines 28-38).

As to claims 3 and 15, Brewer teaches wherein the action comprises one or more of:
blocking an operation of the second computer system; aborting an operation of the second computer system (during the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col. 7, lines 55-col. 6, line 3; col. 9, lines 54-67).

As to claims 4 and 16, Brewer teaches wherein the action comprises providing a control signal to the second computer system (upon detection of this disclosure condition, the compliance verification system will proceed to ensure the output of the needed disclosure messages. In a phone environment, the disclosure verification system may perform various actions to transfer or conference the call with message playback functionality for a particular message. For example, in a call center, the playback functionality for a recorded message may including routing or conferencing a call to a recorded phone message playback functionality (operation 306). In another example, the recorded playback functionality may involve use of a text-to-speech engine which provides an audible reading of a defined text script in a defined language selection, col. 7, lines 55-col. 6, line 3; col. 9, lines 54-67; col. 9, lines 3-20).

As to claims 5 and 17, Brewer teaches blocking a further control signal that is intended to control the second computer system (During the time that the recorded message is played, user interface functions related to the process workflow and call management may be disabled, such as to prevent the agent from moving to the next screen of the workflow, disconnecting or transferring the call, or like actions, until the recorded message completes playback, col. 9, lines 54-67).

As to claims 6 and 18, Brewer teaches the further control signal comprises a control signal generated by the second computer system (where the customer 102 verbally communicates with a representative of the banking institution (the agent 104), and the representative assists the customer 102 to obtain new services in a process workflow tailored to a specific banking product or service, col. 5, lines 33-54).

As to claims 7 and 19, Brewer teaches the further control signal comprises a control signal generated by a third computer system by which the second computer system is controllable (where the customer 102 verbally communicates with a representative of the banking institution (the agent 104), and the representative assists the customer 102 to obtain new services in a process workflow tailored to a specific banking product or service, col. 5, lines 33-54).

As to claims 8 and 20, Brewer teaches the action comprises generating an alert (the workflow management subsystem 150 operates to control processing actions and inputs/outputs in the process workflow, such as may be collected with information screens, prompts, and directions in the process workflow to achieve some business or technical result (e.g., to subscribe to a new service with a company). Such information screens, prompts, and directions may be output to the agent 104 in the graphical user interface 134 on the agent communication device 130, to assist the agent 104 in collecting certain information from the customer 102 in the process workflow, col. 4, lines 16-34).

As to claims 9 and 21, Brewer teaches the alert comprises an alert to one or more of:
the first computer system, the second computer system, a further computer system, and an alert device (the workflow management subsystem 150 operates to control processing actions and inputs/outputs in the process workflow, such as may be collected with information screens, prompts, and directions in the process workflow to achieve some business or technical result (e.g., to subscribe to a new service with a company). Such information screens, prompts, and directions may be output to the agent 104 in the graphical user interface 134 on the agent communication device 130, to assist the agent 104 in collecting certain information from the customer 102 in the process workflow, col. 4, lines 16-34).
As to claims 10 and 22, Brewer teaches the second computer system comprises a computer resource located remotely from the user station in Keyboard / Video / Mouse (KVM) system that enables the user station to monitor, control, or both monitor and control the computer resource (system (the computer system 700 may further include a video display unit 710, an input device 712 (e.g., an alphanumeric keyboard), and a user interface (UI) navigation device 714 (e.g., a mouse), col. 3, lines 48-67).
teaches wherein the first computer system comprises a user station (This audio communication session could be established, for example, in response to inputs from users 120, 124 at one or both of the first and second computing devices 104, 108).

As to claim 11, Brewer teaches the receiving comprises receiving the output signal from a management component of the KVM system (the communication interface 120 may be implemented through a video interface provided in a videoconference session, with the use of video cameras, microphones, streaming audio/video data, and like features for audio/video interaction in a videoconference session between two or more users, col. 3, lines 48-67).

As to claim 23, Brewer teaches  the communication interface enables communication between the apparatus and a management component of the KVM system, wherein the analysis subsystem (customer in Fig. 1) is coupled to the communication interface to receive the output signal from the management component (agent communication device or workflow management subsystem of verification system 106, Fig.1; workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer, col. 7, lines 38-48; col. 14, lines 16-34).

As to claim 26, Brewer teaches a method comprising:
routing, to a first computer system from a second computer system, an output signal comprising one or both of a display output signal and an audio output signal currently being provided as output  the second computer system (workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer 102, col. ; The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67);
further routing the output signal to an analysis system for analysis to determine whether output signal satisfies a condition for performing an action (The disclosure workflow includes a series of steps for verifying the output of the disclosure message. As shown, the disclosure processing workflow includes the detection of a condition for disclosure output (operation 410). This condition may be automatically detected as a result of reaching a designated point in an interaction script or process workflow. This condition may also be detected as a result of navigation to a designated point of a user interface, a selection from a menu, or other automated or human-assisted interaction with the user interface, col. 10, lines 55-67 – col. 11, lines 38); 
initiating the action responsive to a determination that the output signal satisfies the condition (In response to the detection of the condition for the disclosure output within the process workflow, the agent is prevented from proceeding in the process workflow (operation 420). The agent may be prevented from proceeding with subsequent screens, actions, or processes in the user interface that implements the workflow until the required disclosure is output in its entirety to the customer, col. 10, lines 55-67 – col. 11, lines 38).

Brewer does not teach receiving, by a first computer system, an output signal of a second computer system, the received output signal comprising a display output signal an that is currently being displayed by the second computer system. However, receiving, by a first computer system (the default screen node), an output signal of a second computer system (summing node), the received output signal ((a first input vector derived from the default screen node(associated with outputting a first signal), col. 2, line 56-67; col.3,lines 1-15) comprising a display output signal (a display processing module which receives the first signal and outputs a resultant display screen), col. 2, line 56-67; col. 3, lines 1-15  )an that is currently being displayed by the second computer system (the summing node capable of receiving said first and second input vectors and outputting a first signal, col. 2, line 56-67; col. 3, lines 1-15 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, an output signal of a second computer system an output signal indicative of one or both of a display signal and an audio signal currently being provided as output by a second computer system as taught by to efficiently and advantageously realize a new capability vis-a-vis the invocation of a computer display screen upon instantiation of an operating session.

As to claim 29, it is rejected for the same reason as claim 26.

As to claim 27, Brewer teaches  receiving from the analysis system a signal associated with initiating the action; routing the signal associated with initiating the action to one or both of the first computer system and the second computer system (agent communication device or workflow management subsystem of verification system 106, Fig.1; workflow management subsystem 150 may obtain and parse the disclosure requirement definitions 144 to determine the timing, conditions, and characteristics of the disclosure, such as to determine where in the process workflow is the appropriate time and condition to provide an output disclosure to the customer, col. 7, lines 38-48; col. 14, lines 16-34).
Claims 12 and 24 are rejected under 35 U.S.C. under 35 U.S.C. 103 unpatentable over Brewer (US 10,360,564 B1) in view of Kurtzberg(US 6,462,759 B1)further in view of Malakapalli (US 2011/0153716 A1).
As to claims 12 and 24, Brewer and Kurtzberg do not explicitly teach wherein the second computer system comprises a virtual machine. However, Malakapalli teaches wherein the second computer system comprises a virtual machine (virtual machines, Fig.1).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the second computer system comprises a virtual machine as taught by Malakapalli into Brewer and Kurtzberg to allow it to track all of the preexisting virtual machine sessions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195